DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 22, “wherein a martensite” should read –wherein martensite--.
In claim 1, lines 24-25, “upper limit C1 (mass%) of Si concentrations to a lower limit C2 (mass%) of the Si concentrations”  should read -- upper limit C1, in mass%, of Si concentrations to a lower limit C2, in mass%, of the Si concentrations--.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or adequately suggest the high-strength steel sheet as recited in claim 1. In particular, the closest prior art, Kasuya et al. (JP 2008-144233), as cited in the IDS dated 11/10/2020, wherein the English machine translation filed 11/10/2020 is used and cited herein, hereinafter “Kasuya,” teaches a high strength steel sheet having a chemical composition comprising, by mass%, C: 0.05-0.3%, Si: 0.5-3.0%, Mn: 1.0-4.0%, P: 0.1% or less, S: 0.02% or less, Al: 0.01-3.0%, Ti: 0.1% or less, Nb: 0.1% or less, V: 0.1% or less, Cu: 0.5% or less, Ni: 0.5% or less, Mo: 1% or less, Cr: 1% or less, W:2% or less, Ca: 0.005% or less, Mg: 0.01% or less, REM: 0.01% or less, B: 0.01% or less, and a balance of Fe and unavoidable impurities ([0010]-[0014]), which satisfies or overlaps with the instantly claimed chemical composition ranges. Kasuya further teaches a microstructure comprising, by area ratio, 75% to 100% of bainite and martensite, and ≤20% of residual austenite, which overlaps with the instantly claimed area ratios. In addition, Kasuya discloses examples having tensile strengths greater than 1300 MPa (Table 2).
However, Kasuya fails to disclose or fairly suggest a ratio C1/C2 of an upper limit C1, in mass%, of Si concentrations to a lower limit C2, in mass%, of the Si concentrations in a cross section in a thickness direction is 1.25 or less and precipitates having a major axis of 0.05 µm or more and 1.00 µm 2 or more, as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-5 and 7-9 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734